Citation Nr: 1311650	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected Type II Diabetes Mellitus, and as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty service from August 1971 to May 1975, August 1977 to October 1977, and November 1977 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran then testified at a formal Decision Review Officer hearing at the RO in September 2006.  A transcript of the hearing is associated with the claims file.  

In a July 2010 decision, in relevant part, the Board denied the Veteran's service-connection claim for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a February 2012 non-precedential Memorandum Decision, the CAVC vacated the Board's decision and remanded this case to the Board for further development and readjudication.  Accordingly, in November 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In March 2013, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  The case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior November 2012 remand, specifically the directive to provide an adequate VA examination and etiological opinion for the Veteran's hypertension.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 38 U.S.C.A. § 5103A(d) (West 2002).

In this case, the Veteran primarily contends that he currently has hypertension secondary to his service- connected diabetes mellitus, type II.  Alternatively, he asserts his hypertension is a result of exposure to herbicides during his active duty military service in the Republic of Vietnam, during the Vietnam War.  Notably, the RO has already conceded the fact of his herbicide exposure in granting service-connection for diabetes mellitus.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which clearly favors the claimant.

As mentioned, a February 2012 CAVC Memorandum Decision vacated the Board's prior July 2010 denial of a claim for service connection for hypertension, and remanded the claim to the Board.  The CAVC found that the Board did not fulfill VA's duty to assist and the principles of McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board then remanded the claim to the RO/AMC in November 2012, in an effort to comply with the CAVC remand.  That is, the Board found it necessary to remand claim so the Veteran could undergo a VA compensation examination and medical nexus opinion, regarding the nature and etiology of his claimed hypertension disability.  The matter was not properly addressed after the August 2012 remand, as discussed below.

On remand, the RO/AMC arranged in February 2013 for a VA compensation examination and medical opinion to determine the etiology of the Veteran's current hypertension.  The examiner diagnosed the Veteran with a current disability of hypertension, and noted diagnosis for hypertension since approximately 2003.  The examiner reviewed the medical history of his hypertension, commenting that the Veteran had a history of borderline elevated blood pressure for years, started medication for blood pressure in April 2004, and has had "fairly good control over the years and good control for [the] past 11/2 years."  Upon reviewing the claims file, the examiner appeared to provide an opinion against direct service connection, stating that the hypertension "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided as his rationale:  (1) blood pressure normal in the service treatment records; (2) Veteran has no evidence of renal disease with normal creatine/eGFR as well as microalbuminuria; (3) diabetes mellitus and hypertension were diagnosed at the same time and may have had borderline hypertension for years prior to diagnosis of diabetes mellitus.  

The Board sees no indication that the examiner considered whether his hypertension was etiologically linked to herbicide exposure during service.  Also, the stated rationale for the negative opinion on direct etiology is confusing, since it also indicates against the possibility that hypertension was caused by his service-connected diabetes.  Concerning this, the Board observes that the examination report section on medical opinions on secondary service connection was not completed by the examiner, despite the Board's request for such opinion in the prior remand.  Indeed, the examiner did not set forth an explicit opinion on whether the Veteran's hypertension was proximately caused by his service-connected diabetes, nor set forth any opinion on whether the hypertension was proximately aggravated by his diabetes. 


Thus, the Board finds the February 2013 VA etiological opinion on the Veteran's hypertension was inadequate for resolving this claim and did not comply with the Board's remand directive for a medical nexus opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); and Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The February 2013 VA examiner's opinion was inadequate for not providing a clearer opinion on etiology of the hypertension.  The opinion indicated, but did not ultimately clearly address whether hypertension could have been caused by his service-connected diabetes.  The opinion was especially inadequate because it did not opine on the possibility that hypertension was chronically aggravated by Type II, Diabetes Mellitus.  The opinion was additionally inadequate because the examiner did not comment on direct etiology to service as due to presumed herbicide exposure.  These inadequacies amount to a Stegall violation.  See Stegall, 11 Vet. App. at 268.

Thus, the Board finds that an addendum opinion from the examiner is necessary, particularly with regard to the possibility his hypertension was either caused or chronically aggravated by his diabetes, or was directly related to service as due to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the physician (Dr. P.C.) who examined the Veteran in February 2013 in order to clarify the nature and etiology of his hypertension.  If this physician is unavailable, arrange for another VA examination and medical etiological opinion, on the questions below.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  

The examiner is requested to provide an opinion as to the following:  

a.) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is directly related to service, including to any herbicide exposure?  Why or why not?

For the purposes of this opinion, the examiner should presume that the Board has had herbicide exposure during service in the Vietnam War, in the Republic of Vietnam.

b.) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was proximately caused by the service-connected diabetes mellitus?  Why or why not?

c.) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension disability was proximately aggravated (worsened) by the service-connected diabetes mellitus?  Why or why not?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.



The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not completed, appropriate corrective action should be undertaken.

3.  Then readjudicate the claim as discussed above with consideration of all evidence on file.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


